Citation Nr: 0946941	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 24 to April 
14, 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a 
Veteran who served for 90 days or more during a period of 
war; and who is permanently and totally disabled due to 
nonservice-connected disability which is not the result of 
his own willful misconduct; and who meets certain income and 
net worth requirements.  38 U.S.C. § 1521(a), (j); see also 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Fischer v. West, 11 Vet. App. 121, 123 (1998); see also 38 
U.S.C.A. §§ 1521, 1522.  Basic entitlement exists if a 
Veteran served in the active military, naval, or air service 
for 90 days or more during a period of war; or served in the 
active military, naval, or air service during a period of war 
and was discharged or released from such service for a 
service-connected disability; or served in the active 
military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The Veteran is not contending that he served for 90 days or 
more during a period of war.  However, he does not recall the 
reason he was discharged.  If it was for a service-connected 
disability, he would still be entitled to non service-
connected pension under 38 U.S.C.A. § 1521(j), which provides 
that the Veteran may be entitled to non-service connected 
pension even if he served for less than 90 days on active 
duty provided he was discharged or released from active duty 
for a service-connected disability.  Without the Veteran's 
service personnel and treatment records, it is impossible to 
determine why the Veteran was discharged from service.  38 
U.S.C.A. § 5103A(b)(3) requires that VA attempt to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
As such, these records must be obtained before a decision can 
be made on this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service 
personnel and treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

